Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Judson (Reg. No. 30,467) on 06/09/2022 and 06/13/2022.








The application has been amended as follows: 

1.	(currently amended)  An information delivery system, comprising:
a message broker executed in first hardware and including an application programming interface (API) configured to:
      receive information that specifies a locator associated with a media stream, and a message conforming to a message transport protocol, wherein the message transport protocol is MQ Telemetry Transport (MQTT); and
      selectively forward the message for embedding into the media stream;
an ingest component executed in second hardware and including software configured to:
      receive the media stream for delivery via Hypertext Transfer Protocol (HTTP) over Transmission Control Protocol (TCP);
      receive the message forwarded by the message broker; and
      embed the message into the media stream; and
an edge server executing in third hardware and including additional software configured to:
      receive the media stream having the message embedded therein; and
      responsive to receipt of a request from a client, the request being associated with the locator, deliver the media stream with the message embedded therein to the client.

2. (cancelled)

3.	(currently amended)  The information delivery system as described in claim 1 wherein the message conforming to the message transport protocol has a quality of service (QoS) attribute.

4,	(currently amended)  The information delivery system as described in claim 1 wherein the media stream is pushed to the edge server from the ingest component.

5.	(currently amended)  The information delivery system as described in claim 4 wherein a second request from the client pulls the media stream from the edge server.

6.	(currently amended)  The information delivery system as described in claim 1 wherein the message is embedded into the media stream in association with a timestamp that identifies a given time when the message is to be displayed or processed at the client.

7. (canceled)

8.	(currently amended)  The information delivery system as described in claim 1 wherein the message is associated with a messaging topic specified in the information received at the message broker.

9-10. (canceled)

11.	(currently amended)  The information delivery system as described in claim 1 wherein the media stream is delivered via chunked transfer encoding and the message is an MQTT quality of service at most once (QoS0) message.

12-13. (canceled)

14.	(currently amended)  The information delivery system as described in claim 3 wherein the QoS attribute is a QoS0 (at most once) attribute, thereby avoiding unintended latency for the media stream.

15.	(currently amended)  The information delivery system as described in claim 1, further including an MQTT client executing on the client.

16.	(currently amended)  The information delivery system as described in claim 15 wherein the MQTT client is configured to extract the message and cause it to be rendered at a given time in timed synchronization with a portion of the media stream based on a timestamp associated with the message.

17.	(currently amended)  The information delivery system as described in claim 1 wherein the media stream is a continuous media packaged according to a Common Media Application Format (CMAF).

18. (canceled)

19.	(currently amended)  The information delivery system as described in claim 16 wherein the timestamp is specified in the information received by the message broker.

20.	(currently amended)  The information delivery system as described in claim 1 wherein the edge server is further configured to return an MQTT message to the message broker.

21.	(currently amended)  The information delivery system as described in claim 1 wherein the media stream is a live stream, and wherein the ingest component receives the media stream substantially in real- time as the media stream is published.

22.	(currently amended)  The information delivery system as described in claim 21 wherein the message is received from the message broker and embedded into the live stream substantially in real-time.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An information delivery system, comprising:
a message broker executed in first hardware and including an application programming interface (API) configured to:
      receive information that specifies a locator associated with a media stream, and a message conforming to a message transport protocol, wherein the message transport protocol is MQ Telemetry Transport (MQTT); and
      selectively forward the message for embedding into the media stream;
an ingest component executed in hardware and including software configured to:
      receive the media stream for delivery via Hypertext Transfer Protocol (HTTP) over Transmission Control Protocol (TCP);
      receive the message forwarded by the message broker; and
      embed the message into the media stream; and
an edge server executing in third hardware and including additional software configured to:
      receive the media stream having the message embedded therein; and
      responsive to receipt of a request from a client, the request being associated with the locator, deliver the media stream with the message embedded therein to the client.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/